DETAILED ACTION
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a FINAL office action in response to the Applicant’s response filed 5 October 2022.
Claims 1, 3, 4, 6, and 7 have been amended.
The 112(a) rejection of claim 4 has been overcome by amendments.
The 112(b) rejection of claim 4 has been overcome by amendments.
Claims 8-20 have previously been withdrawn.
Claims 1-7 are currently pending and have been examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1 August 2022 was filed after the mailing date of the Non-Final Rejection on 5 July 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant's arguments filed 5 August 2022 with regards to the 101 rejection have been fully considered but they are not persuasive.

With respect to the claims, the Applicant argues on page of their response, “Similarly here, the independent claim 1 are related to improving the calculation of postage using a smart phone. The claims include an ordered combination of steps, for example, the claims recite determining, at the postage-activation application running on the smart phone, a postage rate required for the envelope to be posted by looking up shipping information about an object to be shipped in the envelope. This information is then used to calculate a postage rate that is then used to create the real-world result of activating postage. The claims are similar to those in McRo in that the McRo process uses a combined order of specific rules that renders information into a specific format that is then used and applied to create desired results.”  The Examiner respectfully disagrees with the Applicant’s interpretation of the requirements under 35 USC 101, the bounds of the claimed invention, and the grounds of the previous and current rejection.  First, the Examiner noes that the Applicant’s argued has failed to identify a particular computer functionality, technology, or technical field improved upon by the claimed invention, or found in their original specification.  Notably, the Applicant has argued that the claims improve, “the calculation of postage,” however the calculation of postage is purely an economic and business task, and thus an abstract idea.  It is noted the MPEP 2106.05(a)(II) states, “However, it is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology. For example, in Trading Technologies Int’l v. IBG, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019), the court determined that the claimed user interface simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology.”  As shown here, the improvement in “calculating postage” is purely an improvement in the abstract idea itself, and thus would not constitute an improvement in technology, in accordance with MPEP 2106.05(a) and steps 2A prong 2 and step 2B of the Alice/Mayo test.  Additionally, with regards to conducting this abstract process on/using a “smartphone,” is merely the use of a generic computer as a tool to carry out the abstract idea, which does not improve the abstract idea.  Second, with regards to the Applicant’s argument that the claims include an ordered combination, including determining a postage rate required for the envelope to be posted by looking up shipping information about an object to be shipped in the envelope, and then using this information to calculate a postage rate that is then used to create the real-world result of activating postage; and that this combination improves a technology, the Examiner is unpersuaded. Notably, looking up an item being shipped to calculate a shipping rate, is purely a fundamental economic practice of mailing/shipping and billing for it, the performance of commerical activities (e.g. calculating the cost of providing a service), and the performance of mental activities including observation, evaluation and judgement.  Thus, the mere calculation of postage rates for an item being mailed, based on the type of item, is purely an abstract idea.  Additionally, it is noted that using this information to “activate postage” is merely the managing of commerical interactions by identifying a known code as a piece postage.  Notably, the Applicant’s claimed invention does not make any “real-world” changes, as they seem to argue, and instead only changes the abstract/implied value in some collection of information (e.g. identifying a piece of code as “activated” vs “not activated”).  Third, with regards to McRO, the Examiner notes that MPEP 2106.05(a)(II) states, “The courts have also found that improvements in technology beyond computer functionality may demonstrate patent eligibility. In McRO, the Federal Circuit held claimed methods of automatic lip synchronization and facial expression animation using computer-implemented rules to be patent eligible under 35 U.S.C. 101, because they were not directed to an abstract idea. McRO, 837 F.3d at 1316, 120 USPQ2d at 1103. The basis for the McRO court's decision was that the claims were directed to an improvement in computer animation and thus did not recite a concept similar to previously identified abstract ideas. Id. The court relied on the specification's explanation of how the claimed rules enabled the automation of specific animation tasks that previously could not be automated. 837 F.3d at 1313, 120 USPQ2d at 1101. The McRO court indicated that it was the incorporation of the particular claimed rules in computer animation that "improved [the] existing technological process", unlike cases such as Alice where a computer was merely used as a tool to perform an existing process. 837 F.3d at 1314, 120 USPQ2d at 1102. The McRO court also noted that the claims at issue described a specific way (use of particular rules to set morph weights and transitions through phonemes) to solve the problem of producing accurate and realistic lip synchronization and facial expressions in animated characters, rather than merely claiming the idea of a solution or outcome, and thus were not directed to an abstract idea. 837 F.3d at 1313, 120 USPQ2d at 1101.” (Emphasis added).  As noted here, the Court and the MPEP have set forth the basis for why exactly the McRO was determined to be patent eligible subject matter.  In particular, the specification set forth how the claimed rules enabled the automation of specific animation tasks that previously could not be automated, and thus improved the technology of producing lip synchronization and facial expressions on a computer.  Additionally, the claimed computer was not merely being used as a tool to carry out the process, but instead the specific claimed rules were used to improve the technological process itself.  Unlike this provided analysis, the Applicant’s claims do merely use a generic computer as a tool to carry out the abstract idea.  In addition, the Applicant’s specification does not set forth a specific or implicit improvement in the functioning of a computer, another technology, or technical field; nor has the Applicant provided any specific argument or support for any specific improvement in another technology.   Therefore the Examiner maintains that this rejection is proper.
The Applicant continues on page 10 their response, “The Office alleges that the claims do not amount to significantly more that the judicial exception ‘because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea’. As amended, the claims require, ‘determining, at the postage-activation application running on the smart phone, a postage rate required for the envelope to be posted by looking up shipping information about an object to be shipped in the envelope.’ This feature is not found in the art and causes the claims to be limited to less than the asserted abstract idea of creating and paying for postage. The claims, as currently amended, allow others to practice the asserted abstract idea because the claims are limited to a specific method of calculating postage.”  The Examiner respectfully disagrees with the Applicant’s interpretation of the requirements under 35 USC 101, the bounds of the claimed invention, and the grounds of the previous and current rejection.  First, the Examiner notes the findings of the prior art are irrelevant to determining whether the claims are directed to patent eligible subject matter.  In particular, MPEP 2106.05(I) states, “Although the courts often evaluate considerations such as the conventionality of an additional element in the eligibility analysis, the search for an inventive concept should not be confused with a novelty or non-obviousness determination. See Mayo, 566 U.S. at 91, 101 USPQ2d at 1973 (rejecting "the Government’s invitation to substitute §§ 102, 103, and 112  inquiries for the better established inquiry under § 101 "). As made clear by the courts, the "‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101  categories of possibly patentable subject matter." Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1315, 120 USPQ2d 1353, 1358 (Fed. Cir. 2016) (quoting Diamond v. Diehr, 450 U.S. at 188–89, 209 USPQ at 9). See also Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151, 120 USPQ2d 1473, 1483 (Fed. Cir. 2016) ("a claim for a new abstract idea is still an abstract idea. The search for a § 101  inventive concept is thus distinct from demonstrating § 102  novelty."). In addition, the search for an inventive concept is different from an obviousness analysis under 35 U.S.C. 103. See, e.g., BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1350, 119 USPQ2d 1236, 1242 (Fed. Cir. 2016) ("The inventive concept inquiry requires more than recognizing that each claim element, by itself, was known in the art. . . . [A]n inventive concept can be found in the non-conventional and non-generic arrangement of known, conventional pieces.").”  (Emphasis added).  As shown and emphasized here, a novel abstract idea, is still an abstract idea.  As such, the Applicant’s argument to the prior art somehow effecting whether the claims recite patent eligible subject matter, is found moot.  Second, with regards to the Applicant’s argument with regards to using the type of object to be shipped in order to calculate a postage rate, the Examiner is unpersuaded that this element adds significantly more to the abstract idea.  Particularly, the Examiner notes that calculate a postage/shipping rate for an item being mailed/shipped, based on the type of item, is merely a recitation of the abstract idea itself; and thus, not an additional element that would add significantly more to the abstract idea.  Third, with regards to the Applicant’s argument that they have also claimed a specific method of calculating postage, it is noted that at no point in the Applicant’s claimed invention have the provided any specific steps conducted in order to determine a postage rate itself, other than the claimed high level result of, “determining, at the postage-application running on the smart phone, a postage rate required for the envelope to be posted by looking up shipping information about an object to be shipped in the envelope.” (Emphasis added).  As shown and emphasized here, the Applicant’s claims merely recite determining the postage rate, by looking up shipping information about the shipped item; which recites no particular steps of how this information is actually used to calculate the postage rate.  Additionally, the Examiner notes that even if the Applicant were to include some specific formula to determine the postage rate using the information, or how a postage rate is extracted from a database, this rejection would not be overcome, as these elements would equate to a recitation of the abstract idea itself.  Therefore the Examiner maintains that this rejection is proper.

Applicant’s arguments with respect to claim 1 with regards to outputting instructions to a smartphone and determining the postage based on the type of object shipped have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "said receiving" in line 9 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  In particular, the Applicant has failed to previously recite in the claim, “receiving,” and thus the claim is indefinite and unclear, as it is unclear as which step this recitation is referring to.  For the purpose of examination, the Examiner will interpret the claim to read, “said scanning.”  Claims 2-7 depend upon claim 1 and are also rejected for inheriting its deficiencies.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite outputting, from a postage-activation application running on a smart phone, instructions explaining to a user how to scan a unique identifier on activatable postage; scanning, at the postage-activation application, a unique identifier that is encoded within an instance of activatable postage printed on an envelope, wherein the instance of activatable postage is not associated with any postage value at a time of said receiving; determining, at the postage-application running on the smart phone, a postage rate required for the envelope to be posted by looking up shipping information about an object to be shipped in the envelope; causing the instance of activatable postage to be recognized as valid postage, by communicating, from the postage-activation application, an activation message to an activatable-postage service that comprises a postage value equal to the postage rate and the unique identifier.
The limitations of outputting instructions explaining to a user how to scan a unique identifier on activatable postage; scanning a unique identifier that is encoded within an instance of activatable postage printed on an envelope, wherein the instance of activatable postage is not associated with any postage value at a time of said receiving; determining a postage rate required for the envelope to be posted by looking up shipping information about an object to be shipped in the envelope; causing the instance of activatable postage to be recognized as valid postage, by communicating an activation message to an activatable-postage service that comprises a postage value equal to the postage rate and the unique identifier; as drafted, under the broadest reasonable interpretation, encompasses the fundamental economic practice, managing commerical activities (including business relations), and the performance of mental activity, with the use of generic computer elements as tools.  That is, other than reciting the use of generic computer elements (postage-activation application, smartphone, computing device), the claim recites an abstract idea.  In particular, determining postage rates for an item and communicating a postage value, encompasses the fundamental economic practice of creating and paying for postage.  In addition, scanning/reading an identifier printed on an item and communicating an activation message for activating postage with a value equal to a postage rate encompasses managing business relations and sales activities of a postage.  In addition, being provided instructions on how to carry out a task, scanning/receiving an identifier, determining a postage rate, and communicating a message; encompasses a mental activity (including observation, analysis, judgement, and evaluation).  Thus, the claims recite elements that fall into the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, and the “Mental Processes” grouping of abstract ideas.  Therefore the claims recite an abstract idea.
This judicial exception is not integrated into a practical application.  The claims do not recite additional elements that improve the functioning of a computer, another technology, or technical field.  The claims do not recite the use of, or apply the abstract idea with, a particular machine, the claims do not recite the transformation of an article from one state or thing into another.  Finally, the claims do not recite additional elements that apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment.  Instead, the claims use generic computer elements (postage-activation application, smartphone, computing device) as tools to carry out the abstract idea.  In addition, the claim recites receiving and transmitting data over a network, which is deemed extrasolution activity.  In addition, the claims further recite the activatable postage is not associated with a postage value at the time of receiving the identifier, which merely narrows the field of use.  Therefore, the claims are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer elements and machines to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  In addition, the claims recite receiving and communicating information over a network, which is deemed well-understood, routine, and conventional activity (MPEP 2106.05(d), “Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).”).  Therefore the claims are not directed to patent eligible subject matter.
The dependent claims 2-7, taken individually and in an ordered combination, do not recite additional elements that integrate the abstract idea into a practical application, or add significantly more than the abstract idea itself.  In particular, the claims further recite the activatable postage is not associated with a postage value at the time of receiving the identifier, which merely narrows the field of use; and thus does not recite additional elements that integrate the abstract idea into a practical application, or add significantly more than the abstract idea itself (claim 2).  In addition, the claims further recite identifying a postage rate by identifying a greeting card and looking up the shipping information in a database; which encompasses mental activity (observing and evaluating postage pricing using known rules), and performance of commerical activities (evaluating postage rates for shipped items), which is a further recites elements that fall into the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, and the “Mental Processes” grouping of abstract ideas (claim 3).  In addition, the claims further recite user providing the size of an envelope used in order to determine a postage rate, in response to being queried; which encompasses a user providing judgement based on analysis and conducting a business transaction; which is a further recites elements that fall into the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, and the “Mental Processes” grouping of abstract ideas (claim 4).  In addition, identifying the card via scanning a UPC, which merely narrows the field of use, by the type of generic computer tool used to identify greeting card; and thus does not recite additional elements that integrate the abstract idea into a practical application, or add significantly more than the abstract idea itself (claim 5).  In addition, the claims further recite a user providing the type of item being shipped (e.g. greeting card) and calculating the postage rate based on this received information; which encompasses calculating a cost for the services a customer is receiving (e.g. cost to mail an item); which is a further recites elements that fall into the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, and the “Mental Processes” grouping of abstract ideas (claim 6).  In addition, the claims further recite a customer providing the quantity of items being shipped and using this information to calculate a cost of services (e.g. cost to mail an item); which is a further recites elements that fall into the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, and the “Mental Processes” grouping of abstract ideas (claim 7).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Bortnak et al. (US 9208620 B1) (hereinafter Bortnak), in view of McBride et al. (US 10713634 B1) (hereinafter McBride).

With respect to claim 1, Bortnak teaches:
Receiving, at a postage-activation application, a unique identifier that is encoded within an instance of activatable postage printed on an item (See at least column 2 lines 19-55, column 4 line 56 through column 5 line 58, column 7 line 50 through column 8 line 14, column 11 line 56 through column 13 line 26, column 17 line 1 through column 18 line 31, column 18 line 55 through column 19 line 10, and column 20 lines 4-30 which describe a user using a scanner, such as their phone or a kiosk scanner, to scan a unique identifier that contains an activatable postage printed on a shipping item).
Scanning a unique identifier that is encoded within an instance of activatable postage printed on an envelope, wherein the instance of activatable postage is not associated with any postage value at a time of said receiving (See at least column 4 line 56 through column 5 line 58, column 7 line 50 through column 8 line 14, column 17 line 1 through column 18 line 31, column 20 lines 45-67, column 28 line 60 through column 29 line 24, and column 29 line 63 through column 31 line 23 which describe determining the postage rate for the item to be mailed).
Determining a postage rate required for the envelope to be posted (See at least column 4 line 56 through column 5 line 58, column 7 line 50 through column 8 line 14, column 17 line 1 through column 18 line 31, column 20 lines 45-67, column 28 line 60 through column 29 line 24, and column 29 line 63 through column 31 line 23 which describe determining the postage rate for the item to be mailed).
Causing the instance of activatable postage to be recognized as valid postage, by communicating, from the postage-activation application, an activation message to an activatable-postage service that comprises a postage value equal to the postage rate and the unique identifier (See at least column 3 line 61 through column 4 line 18, column 4 line 56 through column 5 line 58, column 7 line 50 through column 8 line 14, column 10 lies 39-59, column 17 line 63 through column 19 line 30, and column 20 lines 45-67 which describe communicating an activation message to an activation service that comprises the postage value and the token, in order to activate the postage).

Bortnak discloses all of the limitations of claim 1 as stated above.  Bortnak does not explicitly disclose the following, however McBride teaches:
Outputting, from a postage-activation application running on a smart phone, instructions explaining to a user how to scan a unique identifier on activatable postage (See at least column 3 line 23 through column 4 line 7, column 5 lines 14-27, column 8 line 57 through column 9 line 37, and column 14 lines 37-51 which describe a postage activation app running on a user’s smartphone, wherein the app guides a user in how to scan an identifier and calculate postage values).
Scanning, at the postage-activation application, a unique identifier that is encoded within an instance of activatable postage printed on an envelope, wherein the instance of activatable postage is not associated with any postage value at a time of said receiving (See at least column 3 line 23 through column 4 line 7, column 4 lines 34 through column 5 line 4, column 7 lines 21-34, column 10 lines 4-26, and column 13 line 64 through column 14 line 36 which describe a user scanning a unique identifier pre-printed on an envelope, wherein the identifier is used as postage, but does not have a postage value at the time of scanning the identifier).
Determining, at the postage-application running on the smart phone, a postage rate required for the envelope to be posted by looking up shipping information about an object to be shipped in the envelope (See at least column 3 line 23 through column 4 line 7, column 4 line 56 through column 5 line 4, column 10 lines 4-26, column 13 lines 26-63, and column 14 line 66 through column 15 line 64 which describes the postage app calculating the postage rate required for mailing the envelope based on shipping information about the object being shipped that is  received from a database).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of a user activating postage on a mail item by scanning the item using a scanning device, wherein the activatable postage does not have value until activated of Bortnak, with the system and method of activating postage pre-printed on an envelope, wherein the user is guided through the scanning and calculation process using their smartphone and a postage app, and wherein the postage is calculated based on the received image and shipping information regarding the objects being mailed inside the envelope of McBride.  By using a smartphone app to scan pre-printed codes and activate postage with a value calculated based on the items shipped, a postage system would predictably allow users to activate postage at their leisure, and pay only for the services actually needed.

With respect to claim 2, the combination of Bortnak and McBride discloses all of the limitations of claim 1 as stated above.  In addition, Bortnak teaches: 
Wherein the instance of activatable postage is not associated with any postage value at a time of said receiving (See at least column 3 line 61 through column 4 line 18, column 7 line 50 through column 8 line 14, and column 17 line 1 through column 18 line 31 which describe the activatable postage as not being associated with any postage value at a time of receiving).

With respect to claim 7, Bortnak/McBride discloses all of the limitations of claim 1 as stated above.  In addition, McBride teaches: 
Outputting for display an interface asking the user to indicate an amount of printed photographs included within the envelope; receiving an input indicating the amount; and using an estimated weight of the amount of printed photographs when determining the postage rate (See at least column 10 lines 4-26, , column 13 lines 26-63, and column 14 line 66 through column 15 line 64 which describe prompting the user for shipping information, including the mail contents identification and the number of pages included in the envelope that will be mailed, receiving responses from the user, and determining postage rates based on the received shipping information.  The Examiner notes that the objects being “photographs” is merely a recitation of intended use, as the object being merely a photograph instead of a generic item does not result in a structural difference between the claimed invention and McBride, as McBride is capable of performing the intended use).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of a user activating postage on a mail item by scanning the item using a scanning device, wherein the activatable postage does not have value until activated of Bortnak, with the system and method of activating postage pre-printed on an envelope, wherein the user is guided through the scanning and calculation process using their smartphone and a postage app, and wherein the postage is calculated based on the received image and shipping information regarding the objects being mailed inside the envelope of McBride.  By using a smartphone app to scan pre-printed codes and activate postage with a value calculated based on the items shipped, a postage system would predictably allow users to activate postage at their leisure, and pay only for the services actually needed.

Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Bortnak and McBride as applied to claim 1 as stated above, and further in view of Sievel (US 2010/0332415 A1) (hereinafter Sievel).  

With respect to claim 3, Bortnak/McBride discloses all of the limitations of claim 1 as stated above.  Bortnak and McBride do not explicitly disclose the following, however Sievel teaches: 
Wherein the object is a greeting card to be sent in the envelope and wherein the postage rate is determined by scanning the greeting card and looking up shipment information for the greeting card in a greeting card database (See at least paragraphs 9, 10, and 13 which describe a user scanning a greeting card that they will be mailing, wherein the scanning identifies the card in a database and the correct postage value for the mailing).  
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of a user activating postage on a mail item by scanning the item using a scanning device, wherein the activatable postage does not have value until activated of Bortnak, with the system and method of activating postage pre-printed on an envelope, wherein the user is guided through the scanning and calculation process using their smartphone and a postage app, and wherein the postage is calculated based on the received image and shipping information regarding the objects being mailed inside the envelope of McBride, with the system and method of a user scanning a greeting card that they will be mailing, wherein the scanning identifies the card in a database and the correct postage value for the mailing of Sievel.  By identifying a postage rate using the type of mail item, that being a greeting card, and identifying the item using a database, one would reasonably be able to predict that different items with different values would be able to be quickly identified, and thus reducing the time needed to identify the postage.  

With respect to claim 5, Bortnak/McBride/Sievel discloses all of the limitations of claims 1 and 3 as stated above.  In addition, Sievel teaches: 
Wherein the greeting card is identified through identification of a Universal Product Code (UPC) on the greeting card (See at least paragraphs 9, 10, and 13 which describe a user scanning a greeting card that they will be mailing, wherein the scanning identifies the card in a database and the correct postage value for the mailing.  Notably, the user uses a cell phone or scanning device to image the item and its identifiers, such as the UPC of the item).  
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of a user activating postage on a mail item by scanning the item using a scanning device, wherein the activatable postage does not have value until activated of Bortnak, with the system and method of activating postage pre-printed on an envelope, wherein the user is guided through the scanning and calculation process using their smartphone and a postage app, and wherein the postage is calculated based on the received image and shipping information regarding the objects being mailed inside the envelope of McBride, with the system and method of a user scanning a greeting card that they will be mailing, wherein the scanning identifies the card in a database and the correct postage value for the mailing of Sievel.  By identifying a postage rate using the type of mail item, that being a greeting card, and identifying the item using a database, one would reasonably be able to predict that different items with different values would be able to be quickly identified, and thus reducing the time needed to identify the postage.  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bortnak and McBride as applied to claim 1 as stated above, and further in view of Hobbs (US 2003/0074435 A1) (hereinafter Hobbs).

With respect to claim 4, Bortnak/McBride discloses all of the limitations of claim 1 as stated above.  Bortnak and McBride do not explicitly disclose the following, however Hobbs teaches:
Outputting for display an interface asking the user to select a size of the envelope; receiving an input indicating the size of the envelope; and using the size when determining the postage rate (See at least paragraphs 10, 15, 16, 18, 20, 21, 23, 24, 25, 26, and 27 which describe a user using their smartphone and an app to calculate a postage for a mailpiece, wherein the user inputs the envelope type and size that will be mailed, wherein this information is used to calculate the postage).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of a user activating postage on a mail item by scanning the item using a scanning device, wherein the activatable postage does not have value until activated of Bortnak, with the system and method of activating postage pre-printed on an envelope, wherein the user is guided through the scanning and calculation process using their smartphone and a postage app, and wherein the postage is calculated based on the received image and shipping information regarding the objects being mailed inside the envelope of McBride, with the system and method of  a user using their smartphone and an app to calculate a postage for a mailpiece, wherein the user inputs the envelope type and size that will be mailed, wherein this information is used to calculate the postage of Hobbs.  By using the envelope size and type to determine a postage rate, a postage system will predictably be able to estimate the correct weight of the item, and provide a more accurate postage rate for the mailing.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bortnak and McBride as applied to claim 1 as stated above, in view of Sievel, and further in view of Hobbs.

With respect to claim 6, Bortnak and McBride discloses all of the limitations of claim 1 as stated above.  Bortnak and McBride do not explicitly disclose the following, however Sievel teaches: 
Wherein the object mailed is a greeting card to be sent in the envelope (See at least paragraphs 9, 10, and 13 which describe a user scanning a greeting card that they will be mailing, wherein the scanning identifies the card in a database and the correct postage value for the mailing).  
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of a user activating postage on a mail item by scanning the item using a scanning device, wherein the activatable postage does not have value until activated of Bortnak, with the system and method of activating postage pre-printed on an envelope, wherein the user is guided through the scanning and calculation process using their smartphone and a postage app, and wherein the postage is calculated based on the received image and shipping information regarding the objects being mailed inside the envelope of McBride, with the system and method of a user scanning a greeting card that they will be mailing, wherein the scanning identifies the card in a database and the correct postage value for the mailing of Sievel.  By identifying a postage rate using the type of mail item, that being a greeting card, and identifying the item using a database, one would reasonably be able to predict that different items with different values would be able to be quickly identified, and thus reducing the time needed to identify the postage.  

Sievel discloses all of the limitations of claim 6 as stated above.  Sievel does not explicitly disclose the following, however Hobbs teaches:
Outputting for display an interface asking the user to indicate the item included within the envelope; receiving an input indicating that the item is included in the envelope; and using an estimated weight of the gift card when determining the postage rate (See at least paragraphs 10, 15, 16, 18, 20, 21, 23, 24, 25, 26, and 27 which describe a user using their smartphone and an app to calculate a postage for a mailpiece, wherein the user inputs the type of object being mailed inside the mailpiece, wherein this information is used to calculate the postage).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of a user activating postage on a mail item by scanning the item using a scanning device, wherein the activatable postage does not have value until activated of Bortnak, with the system and method of activating postage pre-printed on an envelope, wherein the user is guided through the scanning and calculation process using their smartphone and a postage app, and wherein the postage is calculated based on the received image and shipping information regarding the objects being mailed inside the envelope of McBride, with the system and method of a user scanning a greeting card that they will be mailing, wherein the scanning identifies the card in a database and the correct postage value for the mailing of Sievel, with the system and method of  a user using their smartphone and an app to calculate a postage for a mailpiece, wherein the user inputs the type of object being mailed inside the mailpiece, wherein this information is used to calculate the postage of Hobbs.  By using the type of object being mailed to determine a postage rate, a postage system will predictably be able to estimate the correct weight of the item, and provide a more accurate postage rate for the mailing.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P HARRINGTON whose telephone number is (571)270-1365. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Michael Harrington
Primary Patent Examiner
7 December 2022
Art Unit 3628


	/MICHAEL P HARRINGTON/           Primary Examiner, Art Unit 3628